Herminio Madera apela de una orden que lo declaró culpable de desacato a la corte por virtud de una alegada vio-*944lacióu de la orden de injunction preliminar disentida ya en el caso de Alonso v. Madera et al., (pág. 719).
Se resolvió: qne de un examen cuidadoso de toda la prueba no resulta que los actos impugnados, de haber sido cometidos por Madera, se llevaron a efecto después de no-tificado el mandamiento, por lo cual se revocó la resolución apelada.
El Juez Asociado Se. Hutchison, emitió la opinión del tribunal.